Mr. Justice Sheldon, dissenting: It seems to be admitted by the opinion of the majority of the court, had the surety here made these payments of the debts of his principal, Fir-man Mack, in the lifetime of the latter, that then they would have been a proper set-off. As the payment by the surety of his principal’s debts was a compulsory one, by force of the obligation of suretyship contracted in the lifetime of the principal, I think, as respects this question of set-off, the payments by the surety should be taken to relate back to the time his liability as surety was contracted, and be regarded, for the purpose of set-off, the same as if they had been made in the lifetime of the principal, Firman Mack. Mr. Justice Dickey : I agree with Mr. Justice Sheldon. Our statute makes debts, not due, provable against an estate. The case of Granger v. Granger, 6 Ohio, 35, is not in point, for, under the Ohio statute, a debt not due at the death could not be set off against the claim of the administrator for a debt due at the death. On the same principle the case of Walker v. McKay, 2 Met. 294, is not in point. In our State the credits to which an administrator is entitled, as assets, consist not merely of the items which may be owing from the debtors of the estate, but of the balances which may be found due to the administrator as the representative of the deceased, upon a full settlement of all matters growing out of contracts made with the deceased in his life, whether due or not, at his death. When Firman Mack procured Uziah Mack to sign this note as his security, by implication of law he undertook and promised that, if Uziah should pay this note, he (Firman) or his legal representatives would refund the money to Uziah. The damages for the breach of this contract became provable against his estate when the contract was broken. This occurred before the amount due from Uziah, as surviving partner, accrued. I think the set-off should be allowed.